11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


James Maurice Wise,                           * From the 42nd District
                                                Court of Taylor County,
                                                Trial Court No. 24040A.

Vs. No. 11-11-00196-CR                         * July 11, 2013

The State of Texas,                            * Memorandum Opinion by McCall, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that there is error in
the judgment below.     Therefore, in accordance with this court=s opinion, we modify
the judgment of the trial court to reflect that Appellant pleaded “TRUE” to the first and
second enhancement paragraphs and that the trial court found the first and second
enhancement paragraphs to be “TRUE.” We modify the second page of the judgment
to reflect that the trial court assessed Appellant’s punishment. As modified, we affirm.